Citation Nr: 1434881	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-00 597	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for right knee chondromalacia, status post medial meniscectomy and chondroplasty, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2009, February 2010, August 2011, August 2013, and December 2013 for further development.  

The Veteran presented testimony at a Board hearing before the undersigned in May 2009.  A transcript of the hearing is associated with the claims folder. 

The question of entitlement to an extraschedular rating for the right knee disability is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision.



FINDING OF FACT

The Veteran's right knee chondromalacia is manifested by removal of the meniscus, pain and noncompensable limitation of flexion and extension without ankylosis; a malunion of the tibia or fibula with a moderate knee or ankle disability; subluxation or instability; or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint.  



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Cods 5257-5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2007, October 2009, November 2011, April 2012, and October 2013.  Collectively, these examination reports are adequate.  The examiners reviewed the claims file and addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The previous remands were aimed at affording the Veteran current examinations, obtaining findings regarding functional impairment and considering entitlement to TDIU.  The additional examinations were conducted and sufficient opinions were provided regarding functional impairment.  Most recently a VA examiner has professed an inability to provide a precise measurement of additional limitation during flare-ups.  The examiner did ultimately opine that there would be "very little" additional limitation.  Given that a higher rating would require 50 to 60 degrees of additional limitation, i.e. limitation that is more than "very little," the opinion is adequate.  The Veteran also made very clear statements that he did not want to pursue a claim for TDIU, and in accordance with the Veteran's wishes, dismissed that issue.  See AB v. Brown, 6 Vet. App. 35 (1993) (while claimant is presumed to be seeking the maximum benefit, he may choose to limit the claim to a lesser benefit).

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected right knee chondromalacia, status post medial meniscectomy and chondroplasty has been rated by the RO under the provisions of Diagnostic Code 5260.  Under this code, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In two letters dated in February 2007, Dr. M.K.L. reported that he had been treating the Veteran since September 2006.  The Veteran had undergone a right knee meniscectomy in December 2006 (and the Veteran was assigned a 100 percent rating from December 5, 2006 through January 31, 2007).  Dr. M.K.L. stated that the Veteran did well in post-op therapy; and regained almost normal function of the knee.  However, the Veteran still had difficulty kneeling on the right knee; and it was still tender over the patellar tendon.  This made it impossible for him to perform certain functions of his job.  The prognosis remained guarded.  

The Veteran underwent a VA examination in April 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of pain (8/10 in severity) on a daily basis.  Symptoms were worse with kneeling.  He took Percocet for the pain as needed.  He complained of right knee weakness, stiffness, swelling, and fatigability.  He denied heat, redness, giving way, and locking.  He denied flare-ups.  He wore a sleeve; but did not use a cane.  He denied dislocation or constitutional symptoms.  He stated that he was independent with walking, driving, and other activities of daily living.  He reported that he could stand for one hour.  

Upon examination, the Veteran's gait was antalgic.  No assistive device was used.  There was no edema, erythema, or warmth.  There was crepitus.  He achieved range of motion from 0-90 degrees.  Upon repeated testing, he achieved range of motion from 0-80 degrees.  The examiner stated that there would be additional decrease in range of motion with repeated testing; but that the exact amount of decrease would be impossible to quantify.  There was no change due to fatigue, weakness, or incoordination.  Extension was normal (to 0 degrees).  There was no appreciated ligamentous laxity.  McMurray's sign was negative.  The examiner diagnosed chronic knee pain and chondromalacia.      

In April 2008 Dr. M.K.L. reported that the Veteran's right knee symptoms continued to impact his activities of daily living.  He also stated that the symptoms, which were always present, were exacerbated by inclement weather.  The Veteran remained unable to kneel or squat; and had difficulty ambulating on uneven surfaces.  Hyaluronic injections had minimal, if any, effect on relieving pain.  Dr. M.K.L. stated that the Veteran's right knee would never improve to the point where he could return to gainful employment as a railroad employee.  

April 2008 x-rays showed that joint spaces were well maintained.  Dr. M.K.L. noted that it appeared that the Veteran had some calcification in his lateral meniscus. Patello-femoral joint space, at least from a radiographic standpoint, appeared to be fairly well maintained.  

A May 2008 MRI reflected mild degenerative changes of the knee with a small anterior effusion noted.  There was also a large tear of the anterior horn of the
lateral meniscus and a small tear of the peripheral aspect of the posterior horn.

The Veteran submitted a June 2008 statement from his wife.  She reported that she has observed the Veteran's knee for 34 years and that it had gotten worse over the years.  At first he took over-the-counter medication, but now had to have prescription medication.  She stated that the Veteran walked with a limp and always had discomfort.  She reported that for two weeks, the knee was swollen and red, and he could not walk.  As a result of the Veteran's knee disability, she and the Veteran had had to change plans because he could not function due to pain.  She stated that he left his job at the railroad because he could not do kneeling, squatting, climbing ladders, and walking.  

At a May 2009 Board hearing, the Veteran testified that the knee had gotten worse.  He stated that he could not kneel, and when his condition was "really bad," he had trouble walking.     

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran described pain and stiffness in the right knee.  He denied locking and fatigability.  He reported that he was able for ten minutes at a time.  Despite constant pain, the Veteran was not taking any medications at the time.  He denied using a cane, crutch, brace, or corrective shoes.  There was no history of dislocation or subluxation.  He was able to get around the house; but had to give up his job as a railroad inspector.  Upon examination, he had active range of motion from 5 to 110.  Pain began at 5 degrees extension and 110 degrees of flexion.  Three repetitions of range of motion yielded identical findings.  DeLuca criteria were applied without additional loss of motion due to pain, fatigue, weakness, or incoordination.  The examiner noted unusual shoe wear pattern of the right foot; and he had an antalgic gait.  There was no instability of the knee; there was negative drawer sign and negative laxity.  

An October 2009 private treatment report from Dr. B. of Family Practice Associates of Cumberland County reflected that the Veteran was treated for right knee pain.  The Veteran apparently brought pictures showing that the knee had been swollen.  The knee was also very tender; and the Veteran was unable to extend it.  

In a January 2010 statement, the Veteran reported that when his right knee went out, he could not walk, and steps were impossible.  He also reported that his knee went out more often as he got older, and that his weight was down to 185 pounds to help with his condition at it had worsened.  

A February 2011 VA outpatient treatment report (in Virtual VA) reflects that the Veteran's right knee had mild effusion and mild bony enlargement.  There was no tenderness along the joint line.  Range of motion of the knee was a mildly painful in the extremes of motion.  There was a Baker's cyst a palpable in the right popliteal fossa.  His gait was mildly antalgic.

In a May 2011 VA Form 646, the Veteran's representative contended that an antalgic gait was indicative of painful motion productive of a severe disability.  He stated that swelling was severe and pain was constant.  He stated that the effect of the disability was well beyond the minimum stage of the rating schedule and that he had at least a moderate disability that should be compensated as at least 20 percent disabling.  

In an October 2011 statement on support of the claim (VA Form 21-3138), the Veteran stated that walking was uncomfortable, that he walked with a limp and wore a brace, and that his family had to mow the lawn for him.  He stated he can no longer play golf, engage in other sports, or play with grandchildren.  

An October 2011 VA outpatient treatment report (in Virtual VA) reflects complaints of intermittent sharp, achy right knee pain with activity.  The Veteran reported that he took Advil or Aleve as needed for pain.  He stated that his symptoms of leg pain were improving after starting new medication; and he stated that he was able to walk a block without having any pain.

The Veteran underwent a VA examination in November 2011.  He reported difficulty walking more than 100-200 feet; and experienced constant, throbbing pain in his knee.  He had had to give up his job as a railroad inspector because it required a great deal of bending and kneeling.  He reported that he did not use a knee brace.  Upon examination, the Veteran was able to achieve a maximum extension from 30 degrees to flexion of 110 degrees.  Pain began at the ends of range of motion.  Three repetitive range of motion exercises showed identical findings.  DeLuca criteria were applied without additional loss of motion due to pain, fatigue, weakness, or incoordination.  The examiner noted that there was no instability of the knee.  He was diagnosed with osteoarthritis of the right knee.  The examiner stated that the Veteran would be able to hold down a sedentary type job.   

The Veteran underwent a VA examination in April 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of increasing right knee pain that he described as throbbing and constant.  He reported that flare-ups of pain occurred with kneeling, prolonged standing or walking, and going up/down stairs.  When flare-ups occurred, he would have to sit down and ice his knee.  Upon examination, the Veteran was able to achieve flexion to 90 degrees (with pain beginning at 80 degrees); and extension to 0 degrees (with no objective evidence of pain).  

After three repetitions, flexion and extension remained the same.  The examiner indicated that functional impairment was due to pain.  There was no functional impairment due to weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability, or disturbance of locomotion.  He had normal muscle strength.  Anterior stability, posterior stability, and medial-lateral stability were all normal.  There was no evidence of history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had worn shin splits in the past; but that the problem had been resolved.  The examiner also noted that the Veteran had a torn meniscus for which he underwent a meniscectomy in 2006.  There were no residual signs or symptoms due to the meniscectomy.  The Veteran reported that he used a knee brace occasionally; and he used a sleeve as needed.  

The examiner submitted a September 2012 addendum in which he reiterated that there was no incoordination, weakened movement, excess fatigability, instability, subluxation, or locking of the knee joint.  Consequently, he noted that there was no additional limitation of functionality as a result of each (non-existent) symptom.    

The Veteran underwent a VA examination in October 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that the right knee pain was unchanged from last year.  It was throbbing, constant, and a 3/10 in severity.  He reported that the pain became worse with prolong walking, and was alleviated with Vicodin (as needed) and ice.  He reported that flare-ups impact functionality in that he had to rest, apply ice, and/or take Vicodin.  

Upon examination, the Veteran was able to achieve 90 degrees of flexion.  Objective evidence of pain was noted at 80 degrees.  He was able to achieve extension to 0 degrees, and there was no objective evidence of pain.  Range of motion findings were unchanged after three repetitions of motion.  The examiner stated that limitation of motion was due to pain.  The examiner also noted tenderness or pain to palpation over the joint line or soft tissue.  Muscle strength and stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had shin splints that have resolved.  He noted that the Veteran also had a meniscal tear and repair surgery in 2006.  The Veteran reported that he occasionally used a knee brace.  

The examiner noted that the Veteran's right knee disability would cause difficulty working.  The Veteran was retired, but would have pain with stairs and prolonged walking.  When the RO asked the examiner to clarify range of motion findings during a flare-up, the examiner stated that motion was limited by pain at 90 degrees, and that there was no additional functional loss due to weakness, fatigue, or incoordination.  He noted that the Veteran would have additional functional limitation in range of motion due to pain during flare-ups; but it was not possible to quantify in exact degrees without resorting to speculation.

In April 2014, the RO contacted the October 2013 VA examiner by phone in order to obtain clarification regarding the additional limitation of motion that the Veteran would experience during a flare-up.  The examiner stated that she did not observe any flares that would limit the Veteran's right knee range of motion; however, based on the Veteran's description of the flares, there would be "very little" additional loss of motion during flare-ups.  

Analysis

In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256), a malunion of the tibia and fibula with a moderate knee or ankle disability (Diagnostic Code 5262), moderate subluxation or lateral instability (Diagnostic Code 5257), or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258).  

The Veteran has undergone five VA examinations, and at no time has his leg flexion been limited to 30 degrees.  To the contrary, the Veteran's right leg flexion was 90 degrees (April 2007, April 2012, and October 2013) and 110 degrees (October 2009 and November 2011).  Objective evidence of pain was noted at 80 degrees of flexion in most cases.  The Board acknowledges that the October 2013 VA examiner stated that the Veteran would have additional functional limitation in range of motion due to pain during flare-ups; however, she stated that the additional functional limitation would be "very little."  While the VA examiner was unable to give a precise number of degrees of additional limitation of functioning, she estimated that the additional functional limitation would be "very little."  There is no indication that that the additional limitation of function would result in another 50-60 degrees of limited motion (thereby limiting leg flexion to 30 degrees).  

Likewise, the preponderance of the evidence is against a finding that leg extension is limited to 15 degrees.  At his April 2007, October 2009, April 2012, and October 2013 VA examinations, the Veteran achieved flexion to 0 degrees, 5 degrees, 0 degrees, and 0 degrees.  The Board recognizes that the November 2011 VA examiner stated that the Veteran was able to achieve a maximum extension from 30 degrees to flexion of 110 degrees.  Even if the examiner found extension to be limited to 30 degrees, the findings are not consistent with the remainder of the medical findings.  To the contrary, the Veteran was found to have full extension (to 0 degrees) a mere five months later (at his April 2012 VA examination).   

The medical evidence also fails to reflect ankylosis of the right knee, malunion of the tibia and fibula.  

The Veteran has had removal of the meniscus, but examiners have opined that there is no residual disability.  Hence, it is not symptomatic and would not warrant a separate 10 percent rating under Diagnostic Code 5259.  There have been repeated findings during treatment and examinations that the Veteran does not have locking or effusion.  He has pain, but Diagnostic Code 5258 is worded in the conjunctive and it is clear that the Veteran does not have most of the symptoms contemplated in Diagnostic Code 5258.

With regards to subluxation or lateral instability, the Veteran has reported occasionally wearing a knee brace and or sleeve and his wife has reported that he has instability.  The numerous examination and treatment records do not; however report findings of instability; and the Veteran apparently did not report such complaints to Dr. M.L.K.

The evidence does not show subluxation or lateral instability.  The April 2007 VA examiner stated that there was no appreciated ligamentous laxity.  The October 2009 VA examiner stated that there was no history of dislocation or subluxation.  Upon examination, there was no instability of the knee; there was negative drawer sign and negative laxity.  The November 2011 VA examiner stated that there was no instability of the knee.  The April 2012 VA examiner stated that anterior stability, posterior stability, and medial-lateral stability were all normal.  There was no evidence of history of recurrent patellar subluxation/dislocation.  The April 2012 examiner submitted a September 2012 addendum in which he reiterated that there was no instability, subluxation, or locking of the knee joint.  Finally, the October 2013 VA examiner stated that muscle strength testing and all stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.

The Board recognizes that the Veteran is competent to report symptoms, and that he has reported occasionally wearing a knee brace.  He has also reported that the knee has given out more often as he gets older.  Finally, the Board recognizes that the Veteran cannot play sports or do yard work due to pain, and that he can no longer be employed as a railroad inspector due to the amount of kneeling and walking that is involved.  However, there is no medical evidence to show that there is any additional loss of motion of the right knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for right knee chondromalacia, status post medial meniscectomy and chondroplasty must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The Veteran's disability causes an inability to kneel and limited ability to walk up stairs.  These are symptoms not contemplated by the rating schedule.  The record shows that he was forced to leave his last employment due to the effects of the knee disability.  This indicates marked interference with employment.  Referral for consideration of extraschedular rating is, therefore, warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a schedular rating in excess of 10 percent for right knee chondromalacia, status post medial meniscectomy and chondroplasty is denied. 


REMAND

As noted above, the Veteran's disability meets the criteria for extraschedular consideration.  

Accordingly, the appeal is REMANDED for the following actions:

Refer the Veteran's claim to the appropriate first line authority to consider entitlement to an extraschedular rating for the right knee disability.

If the benefits sought on appeal are not fully granted issue supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


